Citation Nr: 0030792	
Decision Date: 11/27/00    Archive Date: 12/01/00

DOCKET NO.  95-10 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and [redacted]


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1954 to November 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1991 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.  

The Board remanded this case to the RO in March 1997 for 
additional development and subsequent adjudication of the 
veteran's claim.  Following the requested development, 
adjudication of the veteran's claim for service connection 
for bilateral foot disorder, and issuance of supplemental 
statements of the case, the RO notified the veteran in March 
1999 that his appeal was being returned to the Board for 
disposition. 

Thereafter, the veteran submitted additional evidence to both 
the RO and the Board.  Inasmuch as the RO had not considered 
that evidence and no waiver of such initial RO consideration 
was included with the additional evidence, the Board again 
remanded the case for the RO to review the additional 
evidence and readjudicate the claim.  See 38 C.F.R. 
§ 20.1304(c) (2000).  That having been accomplished, the case 
has been returned to the Board for appellate determination.  


REMAND

In this case, the report of the veteran's entry medical 
examination of April 1954 notes that his feet were normal.  
In January 1956, he was seen for complaints of problems with 
his feet.  He was admitted to the hospital for revision of 
the 4th left toe to correct a flexion deformity.  In 
preparation for surgery, medical examination of his feet 
noted that the 2nd toe on each foot had incomplete fusion and 
straightening of the proximal joints.  At that time, a 
history of pre-service surgery on those toes was given.  
Likewise, in August 1957, when he underwent arthrodesis of 
the proximal interphalangeal joint of the 3rd toe of the left 
foot for correction of hammertoe, the pre-surgery medical 
examination of the veteran's feet noted a history of three 
previous surgeries for other hammertoes and scars from 
previous surgeries for hammertoes were seen.  

While in service, the veteran underwent surgery to fuse his 
left 4th toe and arthrodesis of the proximal interphalangeal 
joint of the left 3rd toe.  However, his subsequent service 
medical records do not show further complaints or treatment 
for those toes.  The report of the veteran's September 1957 
military discharge physical examination report notes 
secondary pes planus, no findings pertaining to the veteran's 
toes, and a history of three operations (one pre-service and 
two in-service) for hammer toes.  

Pursuant to the Board's March 1997 remand, the veteran 
underwent special orthopedic examination in order to 
determine the etiology, nature, and severity of his current 
foot disorder(s).  The examiner was requested to render 
opinions as to whether the veteran had any foot disorder(s) 
prior to his entrance into active service and, if so, whether 
the disorder(s) permanently increased in severity during 
active service.  Further, the examiner was requested to 
render an opinion as to whether it is at least as likely as 
not that a relationship exists between any currently 
diagnosed foot disorder(s) and the symptoms and findings 
noted during active service.  A remand by the Board confers 
on the veteran, as a matter of law, the right to compliance 
with the remand instructions, and imposes upon VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

As noted in the report of the veteran's September 1997 VA 
examination, the physician found that the veteran has flat 
feet with valgus of both feet.  He also noted that there are 
surgical scars over the dorsum of the left foot and dorsum of 
the second toe on the right.  Further, there is deformity 
showing claw toe on the left second and third and extension 
of the right second toe due to surgical fusion, and evidence 
of surgery to both feet with some arthritis of the 
metatarsophalangeal joint of the left foot and first 
metatarsophalangeal joint.  Surgical fusion of the second 
proximal interphalangeal joint on the right foot was also 
noted.  

In response to the questions posed by the Board, the 
physician opined that the veteran's flat foot deformity 
persisted even before joining the service, as it is a 
structural condition in which he grew up.  In addition, the 
examiner related that the corrective surgery of both feet was 
due to clawing deformity of the toes.  It was also the 
physician's opinion that the deformity has not increased due 
to the veteran's involvement in the service or related 
activities.  Finally, the physician offered that the 
currently diagnosed foot "condition" has nothing to do with 
the in-service symptoms of his feet.  

Unfortunately, the opinion obtained on remand is neither 
fully responsive to the remand, nor does it provide 
sufficient evidence to fully and fairly adjudicate the claim.  
Although the physician noted various foot conditions, the 
only diagnoses were chronic foot strain and flat feet.  
However, based on the VA examination report, it would seem to 
appear that the veteran has at least four potentially 
separate foot conditions (arthritis of some toes, some claw 
toe deformity, flat feet deformity, and chronic foot strain), 
any of which could provide a basis for a grant of service 
connection.  Moreover, other than pes planus, the examiner 
did not clearly comment on the relationship the noted foot 
conditions and service, and there is otherwise no evidence of 
record to address this point.  

Under the circumstances of this case, the Board finds that 
further remand of this matter is warranted, even though it 
will, regrettably, further delay a decision on appeal.  The 
RO again should schedule the veteran for an appropriate VA 
examination to obtain an opinion as to the relationship, if 
any, between each currently diagnosed chronic foot condition 
and the veteran's active military service, to include the 
symptoms noted in his service medical records and surgery 
performed during the veteran's active duty service.  
Moreover, the examiner must provide a full rationale for the 
conclusions reached.  The veteran is hereby notified that a 
failure to report for any scheduled examination, without good 
cause, could well result in the denial of the claim.  See 
38 C.F.R. § 3.655 (1999).  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  

In addition to the Stegall decision, noted above, further 
remand of this matter is also consistent with recent 
statutory changes.  In this regard, the Board notes that 
Congress recently amended 38 U.S.C.A. § 5107 (and amended or 
added other relevant provisions) to clarify VA's duty assist 
a claimant in developing all facts pertinent to a claim for 
benefits.  Such duty includes requesting information as 
described in 38 U.S.C.A. § 5106, and certain notification 
requirements when requested information has not been 
received.  Such duty also includes the accomplishment of a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing assistance (such as having the veteran 
undergo medical examination) only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C.A. §§ 5100-5107).

Prior to having the RO undergo VA examination, the RO should 
obtain and associate with the record all outstanding 
pertinent medical records, particularly to include any 
medical records from VA facilities (to include the VA Medical 
Center in Detroit, Michigan, subsequent to April 2000).  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Finally, the Board points out that in light of the recent 
amendment to 38 U.S.C.A. § 5107, noted above, there is no 
longer a legal requirement that a claim be "well-grounded" 
before it can be adjudicated on the merits; hence, the RO 
should adjudicate the claim on the merits. 

For all the foregoing reasons, this matter hereby REMANDED to 
the RO for the following actions:  

1.  The RO should obtain and associate 
with the claims file copies of the 
veteran's treatment records from the 
Detroit VAMC as well as from any other 
source or facility identified by the 
veteran.  If the requested records are 
not available, or the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran and his representative should be 
duly notified.  

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO is to arrange for the 
veteran to undergo a VA podiatry 
examination to determine the full nature 
and extent of all current bilateral foot 
disability.  It is imperative that the 
veteran's entire claims file, to include 
a complete copy of this REMAND be made 
available to and be reviewed by the 
physician designated to examine the 
veteran.  All appropriate tests and 
studies should be conducted, and all 
clinical findings, correlated to a 
specific diagnosis, should be reported in 
detail.  The examiner should render 
specific findings as to whether the 
veteran currently has arthritis of any 
toes, claw toe deformity, flat feet 
deformity, and/or chronic foot strain.  

Following the examination of the veteran 
and review of his pertinent medical 
history, the examiner should offer 
opinion as to whether there is at least 
as likely as not a relationship between 
each foot condition diagnosed and the 
veteran's active military service.  In so 
doing, the physician must address each of 
the following points for each foot 
condition diagnosed:  (a) whether it is 
at least as likely as not that the 
condition or underlying disorder existed 
prior to the veteran's entry into active 
duty service; if so, (b) whether it is at 
least as likely as not that the condition 
or underlying disorder permanently 
increased in severity during service; 
and, if not (c) whether it is at least as 
likely as not that there is otherwise a 
nexus or link between the condition or 
underlying disorder and the veteran's 
active military service.  The examiner 
should also specifically incorporate in 
his/her discussion the foot symptoms and 
surgery noted in the veteran's service 
medical records.  

All examination findings, along with the 
complete rationale underlying each 
conclusion drawn and opinions expressed 
(to include, as appropriate, citation to 
specific evidence in the record), should 
be set forth in a typewritten report.  

3.  To avoid a future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  See Stegall, 11 Vet. App. at 
271.  If any action taken is deficient in 
any manner, appropriate corrective action 
should be undertaken.  

4.  If none of the requested development 
provides evidence of a nexus between any 
current diagnosed foot disability and 
service, the RO should specifically 
advise him and his representative of the 
need to submit such competent medical 
evidence to support the claim.  

5.  After completion of the above 
development, and undertaking any 
additional development deemed warranted 
by the record, the RO should adjudicate 
the veteran's claim on the merits, in 
light of all pertinent evidence and legal 
authority (to include the provisions of 
38 C.F.R. § 3.655, as appropriate, and 
the recently amended/added statutory 
provisions to be codified at 38 U.S.C.A. 
§§ 5100-5107).  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that are noted in 
this REMAND.  

6.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
submit written or other argument in 
response thereto before his case is 
returned to the Board for further 
appellate consideration.  

The purpose of this REMAND is to ensure that all due process 
requirements are met; it is not the Board's intent to imply 
whether the benefits requested should be granted or denied.  
The veteran need take no action until otherwise notified, but 
he may furnish additional evidence within the appropriate 
time period.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


